         Case 2:20-cv-00796-AJS Document 81 Filed 12/07/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WHOLESALE FIREWORKS, CORP., ET
AL.,
                                                         20cv0796
                 Plaintiffs,                             ELECTRONICALLY FILED

                         v.

WHOLESALE FIREWORKS
ENTERPRISES, LLC,

                 Defendant.


                                    MEMORANDUM ORDER

       Before the Court is Defendant’s Motion for an Award of Attorneys’ Fees pursuant to

15 U.S.C. § 1117(a). ECF 77. Plaintiff filed a Response arguing that fees should not be granted.

ECF 80. The Court concurs with Plaintiff and now DENIES the Motion filed by Defendant for

Attorneys’ Fees. ECF 74. The reason for denial of this Motion is because this Court has already

provided Defendant with appropriate relief from the instant lawsuit which Plaintiff brought and

then withdrew.

       As explained by this Court in its previous Order (ECF 76):

                        Plaintiff sought to terminate its lawsuit against Defendant by way
                 of a Motion dated October 23, 2020 (ECF 71), which this Court promptly
                 granted. ECF 73. In granting Plaintiff’s Motion to Dismiss the Second
                 Amended Complaint (ECF 71), the Court did so without prejudice thereby
                 enabling Plaintiff to refile its Complaint at a future point in time. ECF 73.
                 Defendant has now filed a Motion for Reconsideration of the dismissal
                 without prejudice, and requests that this Court either: (1) modify its
                 previous Order to include its attorney’s fees and costs, or (2) amend its
                 previous Order to a dismissal with prejudice.

                          The Federal Rules of Civil Procedure, specifically Rules 59(e) and
                 60(a)-(b), allow for a Court to amend a Judgment or Order. Rule 59(e)
                 states that “[a] motion to alter or amend a judgment must be filed no later
Case 2:20-cv-00796-AJS Document 81 Filed 12/07/20 Page 2 of 4




   than 28 days after the entry of the judgment.” Rule 60(a) states in
   pertinent part, “[t]he court may correct a clerical mistake or mistake
   arising from oversight or omission whenever one is found in a judgment,
   [or] order . . . ”. Rule 60(b) establishes the grounds for relief as follows:

                  (1) mistake, inadvertence, surprise, or excusable neglect;

                  (2) newly discovered evidence . . . ;

                  (3) fraud . . . ;

                  (4) the judgment is void;

                  (5) the judgment has been satisfied . . . ;

                  (6) any other reason that justifies relief.

          The Court notes that Plaintiff brought the instant lawsuit in an
   attempt to enjoin Defendant from using the phrase “wholesale fireworks.”
   The Complaint was filed on January 17, 2020, and the litigation ensued for
   ten months before Plaintiff filed its Motion to Withdraw the Second
   Amended Complaint.

           Rule 41(a) allows a plaintiff to voluntarily dismiss a lawsuit,
   however, if the lawsuit is withdrawn after the defendant files an answer or
   a motion for summary judgment (and the case is not dismissed by a joint
   stipulation), the plaintiff must request permission from the Court to
   dismiss the action. F.R.Civ.P. 41(a)(1)(B)(2). Rule 41(a)(1)(B)(2) further
   notes that dismissal of a lawsuit under this subsection will be without
   prejudice “[u]nless the order states otherwise.”

           The allowance of a plaintiff’s motion for voluntary dismissal is not
   a matter of absolute right, but is discretionary with the Court, both as to
   whether dismissal should be allowed and as to terms and conditions to be
   imposed if allowed. Sinclair v. Soniform, Inc., 935 F.2d 599, 603 (3d Cir.
   1991) (“Voluntary dismissal upon motion of the plaintiff after the
   defendant has filed its answer falls within the discretion of the district
   court.”) (citation omitted). The purpose of Rule 41(a) is primarily to
   prevent voluntary dismissals which will prejudice the opposing party, and
   to permit the Court to impose curative conditions by the Court to avoid
   such prejudice. John Evans Sons, Inc. v. Majik-Ironers, Inc., 95 F.R.D.
   186, 190 (E.D. Pa. 1982).

           Thus, this Court had discretion to dismiss Plaintiff’s Complaint
   and terminate the case with or without prejudice. Typically, in cases such
   as the instant matter – specifically, cases where no counterclaim has been

                                      2
Case 2:20-cv-00796-AJS Document 81 Filed 12/07/20 Page 3 of 4




   filed – when courts within this Circuit grant voluntary dismissal without
   prejudice to a plaintiff, those courts award attorneys’ fees and record costs
   to the defendants. See, Kolman v. Kolman, 58 F.R.D. 632, 634 (W.D. Pa.
   1973) (“[W]e will require plaintiff as a condition of voluntary dismissal
   without prejudice to pay defendants reasonable counsel fees . . .”). The
   United States District Court for the Middle District of Pennsylvania has
   explained the imposition of fees and costs in voluntary dismissal situations
   as follows:

          The imposition of costs is not always a prerequisite for a
          voluntary dismissal without prejudice, although it is often
          necessary for the protection of the defendant, and the
          decision whether or not to impose costs and attorney’s fees
          upon the plaintiff is within the discretion of the court.
          Puerto Rico Maritime Shipping Authority v. Leith, 668 F.2d
          46, 51 (1st Cir. 1981). “Awarding attorney’s fees as a
          condition to voluntary dismissal without prejudice is very
          common.” Shulley, 115 F.R.D. at 52 (citing Pittsburgh
          Jaycees v. United States Jaycees, 89 F.R.D. 454
          (W.D.Pa.1981)). “The purpose of the awards [of costs and
          attorney's fees as a condition for dismissal] ... is to
          compensate the defendant for having incurred the expense
          of trial preparation without the benefit of a final
          determination of the controversy.” Shulley, 115 F.R.D. at
          52 (quoting John Evans Sons, Inc., 95 F.R.D. at 191).
          “While costs are not always required as a condition for a
          voluntary dismissal, it is usually considered necessary for
          the protection of the defendant.” Peifer v. Royal Bank of
          Canada, supra, 121 F.R.D. at 41 (citing Cone v. West
          Virginia Pulp & Paper Co., 330 U.S. 212, 67 S.Ct. 752, 91
          L.Ed. 849 (1947), for the proposition that a plaintiff
          traditionally has an unqualified right upon the payment of
          costs to take a nonsuit in order to file a new action after
          further preparation unless the defendant would suffer some
          plain legal prejudice other than the mere prospect of a
          second lawsuit).

   Citizens Sav. Ass’n v. Franciscus, 120 F.R.D. 22, 24–25 (M.D. Pa. 1988).

          Turning to the instant case, this Court, upon receipt of Plaintiff’s
   Motion to Dismiss its Second Amended Complaint (ECF 71), signed the
   proposed order (ECF 72) submitted by Plaintiff without striking the phrase
   “without prejudice.” This Court intended to dismiss this case with
   prejudice and inadvertently made an error in not omitting the phrase
   “without prejudice” on the proposed order submitted by Plaintiff.



                                     3
          Case 2:20-cv-00796-AJS Document 81 Filed 12/07/20 Page 4 of 4




                       This Court finds that each Party can bear their respective costs of
               the ten-month litigation that has ensued, but that the dismissal should be
               with prejudice so as to impose an appropriate curative condition to avoid
               prejudice to Defendant.

                       Accordingly, the Court hereby GRANTS IN PART Defendant’s
               Motion (ECF 74) and AMENDS its prior Order (ECF 73) dismissing
               Plaintiff’s Second Amended Complaint WITH PREJUDICE, and each
               party is to bear its respective costs of this litigation.


ECF 76.

       Because this Court has already provided Defendant with a dismissal of the instant

lawsuit with prejudice, there is no basis upon which Defendant is entitled to attorneys’ fees.

Defendant argues that the instant matter constitutes an “exceptional case” under Section 35(a) of

the Lanham Act. 15 U.S.C. § 1117. This Court has discretion to determine whether a case is

“exceptional,” and does so on a case-by-case basis given the facts presented. Based on this

Court’s familiarity with this matter, the Court does not find that this case is “exceptional” and

thus DENIES Defendant’s Motion for Attorneys’ Fees. ECF 78.

                                      SO ORDERED, this 4th day of December, 2020.

                                      s/ Arthur J. Schwab
                                      Arthur J. Schwab
                                      United States District Judge




                                                 4
